DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fargo (WO 2015/137969) in view of Voyer et al. (US 2008/0194261).
	Regarding claim 1, Fargo discloses:
A linear generator for generating electrical power from momentum of a vehicle (paras 14, 40,43),
the linear generator comprising a moving part (52) and a stator (54), 
wherein the moving part (52) is a powered vehicle (elevator 20) moving along a defined path (para 14 – “hoistway”, also 22,26 in Fig 1) and the stator (54) is built along the defined path.
Fargo is silent regarding the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux.
Voyer et al. teach the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux (para 4), so no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fargo wherein the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux, as Voyer et al. teach.
The motivation to do so is that it would provide a structure where no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin (para 4 of Voyer et al.). 
Regarding claim 3/1, Fargo discloses wherein the moving part (52) comprises a sequence of magnets (58, para 42) and the stator (54) comprises wound coils (60,62).

Regarding claim 4/3, Fargo discloses wherein said magnets are electromagnets (since the magnets 58 are reacting with coils 60,62) and said powered vehicle is an electrically powered vehicle (paras 42-43).

Regarding claim 5/3, Fargo discloses wherein the sequence of magnets (58, Fig 4) are arranged on the vehicle (50) to pass over at a predetermined distance from said wound coils (since there inherently is a gap between the coils 60 and magnets 58, Fig 4).

Regarding claim 6/3, Fargo discloses wherein the sequence of magnets are of alternating polarity (inherent, else the device would not move the vehicle, para 51).

Regarding claim 7/1, Fargo discloses wherein said defined path (22,26, Fig 1, para 14) comprises braking regions (28,30,32) and non-braking regions (36,38), and said stator (54) is built into said braking regions (28,30,32)  and not built into said non-braking regions (Figs 1,2 do not show 54 being built into regions 36,38).

Regarding claim 8/1, Fargo does not disclose wherein said vehicle comprises a train and said defined path is a railway track.
	However, Voyer et al. discloses wherein said vehicle comprises a train and said defined path is a railway track (para 97).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fargo wherein said vehicle comprises a train and said defined path is a railway track, as Voyer et al. teach.
The motivation to do so is that it would allow one to provide transportation form one station to another (para 97 of Voyer et al.).

Regarding claim 9/1, Fargo discloses wherein said vehicle is an elevator (24), or an elevator with a counterweight, and said defined path is an elevator shaft (26, Fig 1).

Regarding claim 12/1, Fargo discloses except wherein said power generated from said braking is used in electrolysis to produce hydrogen. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, a skilled artisan would readily recognize the benefit of utilizing the power generated from braking to be used in various ways, such as supply power to a back-up battery, back to the electrical grid, and to use it in electrolysis to produce hydrogen, based on available space, cost and desired amount of power produced and the system’s overall efficiency and energy requirements.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fargo in electrolysis to produce hydrogen.
The motivation to do so would be based on available space, cost and desired amount of power produced and the system’s overall efficiency and energy requirements.

Regarding claim 13/1, Fargo discloses wherein the moving part comprises a sequence of electromagnets and the stator comprises wound coils and the vehicle is configured to electrify the electromagnets when braking (para 43, Fig 1).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brier et al. (US 2014/0137763) in view of Voyer et al. (US 2008/0194261).
	Regarding claim 2, Brier et al. discloses:
A linear generator for generating electrical power from momentum of a vehicle (abstract, Fig 1, para 14),
 the linear generator comprising a moving part (2A, 2B, Fig 1) and a stator (10), 
wherein the moving part (2A,2B, para 14) is a powered vehicle (1) moving along a defined path (50) and the stator (10) is built along the defined path, 
the linear generator further comprising at least one convertor (rectifier 30, para 37) configured to convert a frequency dependent on an instantaneous vehicle speed into a fixed output frequency (since the energy is stored in storage unit 40 (inherently a battery of some sort since it is electricity which being received into it)).
 Brieir et al. do not disclose the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux.
Voyer et al. teach the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux (para 4), so no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Brier et al. the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux, as Voyer et al. teach.
The motivation to do so is that it would provide a structure where no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin (para 4 of Voyer et al.). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo (WO 2015/137969) in view of Voyer et al. (US 2008/0194261), further in view of Grinaski (US 5203432).
	Regarding claim 10/1, Fargo in view of Voyer et al. do not teach 
wherein said vehicle is an elevator counterweight and said defined path is an elevator shaft.
	Grinaski discloses an apparatus wherein said vehicle (10) is an elevator counterweight (24,66) and said defined path is an elevator shaft (by 12), for the purpose of providing weight balancing (C3 ll 15-20).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fargo in view of Voyer et al. wherein said vehicle is an elevator counterweight and said defined path is an elevator shaft, as Grinaski discloses.
	The motivation to do so is that it would permit one to provide weight balancing (C3 ll 15-20 of Grinaski).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo (WO 2015/137969) in view of Voyer et al. (US 2008/0194261), further in view of Hakala et al. (EP 3470358).
Regarding claim 11/1, Fargo in view of Voyer et al. do not teach wherein the stator comprises an AC to DC convertor to provide a DC output.
Hakala et al. discloses an apparatus wherein the stator comprises an AC to DC convertor to provide a DC output (para 61), for charging a battery.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fargo in view of Voyer et al. wherein the stator comprises an AC to DC convertor to provide a DC output, as Hakala et al. discloses.
The motivation to do so is that it would permit one to charge the battery as needed (para 61 of Hakala et al.).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo (WO 2015/137969) in view of Husmann et al. (US 2012/0152659), further in view of Voyer et al. (US 2008/0194261).
	Regarding claim 14, Fargo teaches:
An elevator (abstract, Fig 1) in an elevator shaft (22,26, Fig 1), 
wherein the elevator (24, Fig 1) or the counterweight comprise electromagnets (58, para 12 from bottom before “claims”) and the elevator shaft (16) has coils (28,29), and 
wherein the elevator is controllable to electrify the electromagnets when braking (paras 14,40,43), 
thereby to provide electromagnetic braking of the elevator and counterweight system (para 43), 
the elevator comprising a linear generator (paras 40,43,46).
Fargo does not teach a counterweight system or the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux.
Husmann et al. describes the use of a linear apparatus with an elevator (Fig 1, abstract) having a counterweight system (paras 69-71).
Husmann et al. do not teach the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux, to compensate part of the mass of the elevator car (para 62).
Voyer et al. teach the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux (para 4), so no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fargo to have a counterweight system, as Husmann et al. teach and to have the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux, as Voyer et al. teach.
The motivation to do so is that it would permit one to compensate part of the mass of the elevator car (para 62 of Husmann et al.) and provide a structure where no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin (para 4 of Voyer et al.). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahawili (WO 2010/042777) in view of Hanumalagutti et al. (US 2017/0267055), further in view of Voyer et al. (US 2008/0194261).
	Regarding claim 15, Mahawili discloses:
A method of manufacture of a track for a vehicle (abstract – track is already manufactured), the method comprising:
identifying braking regions on said track where braking is likely to be required (paras 88, 91);
placing wound coils on said braking regions (abstract, para 88 – already laid); 
connecting said coils to output electricity generated therein (para 88); 
connecting an AC to DC converter (para 114) and 
arranging said track and said coils such that a linear generator is formed between said coils and magnets on said vehicle (abstract, paras 88-91).
Mahawili does not disclose a DC to AC converter between said coils and said output; and the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux.
Hanumalagutti et al. teaches an apparatus with a DC to AC converter between said coils and said output (para 33), for the purpose to transfer electrical energy between components as needed.
Hanumalagutti et al. do not teach the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux.
Voyer et al. teach the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux (para 4), so no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Mahawili to have a DC to AC converter between said coils and said output (para 33), for the purpose to transfer electrical energy between components as needed, as Hanumalagutti et al. and to have the linear generator being incorporated at least partly into a Faraday cage, thereby to prevent leak of flux, as Voyer et al. teach.
The motivation to do so is that it would permit one to transfer electrical energy between components as needed (para 33 of Hanumalagutti et al.) and provide a structure where no or strongly attenuated radio waveforms can penetrate into the elevator cabin from outside the elevator shaft or go out from the elevator cabin to the outside of the elevator cabin (para 4 of Voyer et al.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834